Citation Nr: 0817131	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  98-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
anxiety disorder with conversion disorder, after March 30, 
2000. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to April 1980 
and form December 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied an increased rating from 10 
percent.

In January 2005, the Board denied an increased evaluation 
from 10 percent for the veteran's service-connected 
disability prior to March 2000, but granted a 50 percent 
evaluation, effective as of March 30, 2000.  The veteran 
appealed the denial of a rating in excess of 50 percent from 
March 2000 to the United States Court of Appeals for Veterans 
Claims (Court).  By order dated in November 2005, the Court 
granted the parties' Joint Motion to Vacate in Part and 
Remand, whereby vacating the portion of the Board's decision 
which denied an evaluation in excess of 50 percent from March 
2000, and remanding the claim for readjudication.  The Court 
dismissed the veteran's appeal with respect to the rating 
assigned prior to March 2000.

After the veteran's appeal was returned from the Court, the 
Board denied an increased evaluation from 50 percent in a 
March 2006 decision.  The veteran appealed this decision to 
the Court.  By order dated August 2007, the Court granted the 
parties' Joint Motion to Remand.  The appeal has now been 
returned to the Board for further consideration in accordance 
with the Court's order. 

The veteran appeared before a Veterans Law Judge in a hearing 
in Newark, New Jersey, in September 2002, to present 
testimony on the issue on appeal.  The transcript of this 
hearing is contained in the claims folder.  The Veterans Law 
Judge who conducted the hearing has since retired from the 
Board and will not participate in this decision.  The 
veteran's representative was contacted by letter in March 
2008 in order to determine if the veteran desired an 
additional hearing before the Veterans Law Judge who would 
render the decision.  There has been no reply to this letter.  
However, as this decision is fully favorable to the veteran, 
there can be no prejudice to the veteran's claim to proceed 
without an additional hearing.  The Board will therefore 
proceed with the adjudication of this appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


FINDING OF FACT

The veteran's service connected anxiety disorder and 
conversion disorder is productive of symptoms that result in 
total social and occupational impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for anxiety 
disorder and conversion disorder after March 30, 2000 have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.130, Code 9400, 9411, 9424 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

The veteran contends that the evaluation assigned for his 
service connected anxiety disorder is inadequate to reflect 
the impairment caused by this disability.  He argues that 
this disability is totally disabling.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for a conversion reaction was established in an April 1984 
rating decision.  A 10 percent evaluation was assigned for 
this disability, effective from February 1984.  This 
evaluation was increased to 30 percent in a May 2000 rating 
decision issued during the course of the current appeal, 
effective from March 30, 2000.  The Board increased this 
evaluation to the current 50 percent rating in a January 2005 
decision, also effective from March 30, 2000.  

Both the veteran's anxiety disorder and conversion disorder 
are evaluated under the General Rating Formula for Mental 
Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001). 

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Codes 9400, 9424.  

On March 30, 2000, the veteran underwent a VA mental disorder 
examination.  He stated at the outset that he had run out of 
his prescription for Zoloft and so had not been on his 
medication for some time.  He reported that his nervous 
symptoms had increased in severity, and that he suffered from 
persistent sensations of anxiety and depression.  He said he 
had been feeling persistently fatigued, getting only three to 
four hours of restless sleep before waking.  The veteran had 
lost time at work because of his lack of sleep and was also 
experiencing difficulty in concentrating.  He was resentful 
of his supervisors because he believed they were staring at 
him because of his twitches and blinking.  It embarrassed 
him, so he began to avoid contact with them, as well as with 
his co-workers.  He reported having no other social contacts.  
The veteran's marriage was marked by tension due to his lack 
of sexual motivation and social withdrawal.  He suffered from 
near-constant headaches and facial twitches.

Upon examination, the veteran had several days of beard 
growth and wore shaded glasses to avoid eye contact.  
Psychomotor activity was reduced.  He was tense, 
apprehensive, and irritable.  His palms were moist.  Speech 
productions were short and non-spontaneous, with low voice 
amplitude.  His affect was constricted and his mood was 
depressed.  There was no evidence of perceptual distortions.  
Memory was in tact.  There was no cognitive deficit, nor 
suicidal or homicidal ideation.  Insight was poor.  Judgment 
was adequate for VA rating purposes.  The diagnosis was 
anxiety disorder, with conversion features, manifested by 
apprehensiveness, recurrent tension headaches, and facial 
twitches.  Also noted was depressive disorder, with paranoid 
features, manifested by impaired sleep, impaired 
concentration, low self-esteem, social withdrawal, impaired 
ability or motivation to pursue pleasurable activity, loss of 
interest in family involvement, and loss of sexual 
motivation.  The examiner noted that the veteran's job 
performance had significantly declined, with a loss of work 
time, social withdrawal, impaired sleep, and persistent 
feelings of anxiety and depression.  A score of 55 was 
assigned using the Global Assessment of Functioning (GAF) 
scale. 

In May 2000, the veteran underwent psychiatric evaluation.  
It was reported that he had been treated for major 
depression, with fair results.  The veteran reported being 
hospitalized for one night after having taken all of his 
medication before going to work.  He felt dizzy and anxious.  
He was observed overnight and released.  The veteran claimed 
to have good days and bad days, but was still highly 
motivated to continue treatment.  It was noted that the 
veteran had no gross thought disorder, nor overt symptoms of 
psychosis.  There was no suicidal or homicidal ideation.  He 
had good impulse control, abstracting and calculating 
abilities, and past and recent memory.  His medications were 
continued.  

The veteran appeared before a Veterans Law Judge at a Travel 
Board Hearing in September 2002.  At that time, he testified 
to an anger problem, with possible violent tendencies.  He 
reported having "thoughts of not putting my family through 
this again."  He also stated that he stays away from his 
small daughter if he feels like he is about to be angry.  He 
would "dose up" on his medication to calm himself down, 
though he noted that it calms him to a point where he does 
not feel anything.  The veteran testified to experiencing 
panic attacks if he comes home and does not feel something is 
right.  This is when he tends to isolate himself in his 
basement.  He stated that he was afraid he would harm someone 
if he did not isolate himself at those times.  The veteran 
reported also that he has nightmares about his service, and 
in particular the incident in which he was electrocuted.  He 
now avoids circuit breakers and other electrical devices.  He 
testified to taking medication not just for anxiety, but also 
for his twitches and eye blinking.  See Transcript.

Outpatient treatment reports document the veteran's on-going 
treatment for his anxiety and other disorders.  Notably, in 
May 2002, the veteran's eye blinking was related to his 
anxiety, rather than to blepharospasm.  There was dramatic 
improvement with medication.  In December 2002, the veteran 
was noted to be having good results on his anxiety problem 
with his medication.

In March 2003, the veteran reported to his regular follow-up 
visit.  He described increasing problems at work with his 
supervisors which he related as due to his many medical 
conditions, to include a low back disorder with associated 
neuropathy and a right leg and foot disorder.  He was noted 
to have depressive symptoms, such as an inability to 
concentrate, and was anxious and irritable.  The examiner 
specifically noted that the veteran had no gross thought 
disorder, nor overt symptoms of psychosis.  He had good 
impulse control, as well as good abstracting, and calculating 
abilities.  Both his memory for the past and for recent 
events were good. Judgment and insight were intact.  His GAF 
score was 41, indicative of serious impairment in social and 
occupational functioning.

On the same day in March 2003 that he was seen in the 
outpatient clinic, the veteran also underwent an initial 
post-traumatic stress disorder (PTSD) examination.  The 
veteran relayed his history of having been electrocuted while 
in service.  In stating his history, he offered only that he 
had been treated for panic attacks and that he was currently 
on medication.  There was no history of suicidal behavior or 
hallucinations.  The veteran reported having few close 
friends and feeling distant from his family.

Upon examination, he was dressed casually and was 
cooperative.  His mood was neutral and his affect blunted.  
Thought processes were noted to be normal.  Insight and 
judgment were fair, as was impulse control.  The examiner 
noted that the veteran was not working because of stated foot 
problems, but was going to go back when those problems were 
resolved.  Additionally, the examiner noted that the veteran 
was somewhat isolative.  The diagnoses were PTSD and tension 
headaches.  The veteran's GAF was 50, still indicative of 
serious impairment in social and occupational functioning.

In January 2005, the Hackensack VA clinic compiled a 
reconstruction of the veteran's initial assessment that had 
not been available in his original records.  He was noted to 
have been treated since June 1998 with a diagnosis of PTSD.  
He reported problems due to an incident in which a close 
friend committed suicide aboard ship, and due to an incident 
in which he was electrocuted and injured during the service.  
The veteran was also involved in retrieving bodies from the 
ocean following a tsunami.  Since service, the veteran had 
been employed with the Postal Service for 20 years, but he 
was having difficulty with his supervisors due to physical 
and mental problems that resulted from his electrocution 
incident.  He had been married for the past 20 years, but was 
currently separated due to his depressive episodes, sexual 
dysfunction, constant arguments and anger spells.  

The veteran's reported symptoms included nightmares 
accompanied by night sweats and tachycardia, and he was 
limited to three or four hours of interrupted sleep.  He was 
anxious, irritable, and angry.  The veteran had intrusive 
thoughts, which were triggered by television news of 
tragedies involving numerous deaths.  On mental status 
examination, the veteran had good eye conduct, and speech 
that was spontaneous, coherent, and relevant.  His mood was 
anxious and sad, with an appropriate affect.  There were no 
gross thought disorders or symptoms of psychosis.  The 
veteran had no homicidal or suicidal plans and good reality 
testing.  His insight and judgment were good.  The diagnostic 
impression included PTSD due to past military traumatic 
experiences.  His GAF score was 41, which the examiner 
described as representing impaired social and occupational 
function.  The assessment was that the veteran had 
progressive depression.  He was unemployable due to his 
potentially explosive behavior and depression.  

March 2005 VA treatment notes state that the veteran was 
having difficulty with his job and that he was going to quit 
due to an inability to concentrate.  He remained separated 
from his wife, and his social and occupational problems had 
deteriorated to the point at which he was unable to function 
at his job.  The GAF was 41. 

An April 2005 statement from a VA psychiatrist says that the 
veteran is under treatment, and that he was unable to return 
to work due to his psychiatric condition.  

In a February 2007 report, the Hackensack VA clinic updated 
the veteran's psychiatric condition.  His history, symptoms 
and mental status examination were as reported in January 
2005.  The diagnostic impression was PTSD, and the GAF 
remained 41.  The assessment stated that the veteran's 
condition had deteriorated and that he was unemployable.  His 
chronic feelings of anger and irritability had led to social 
isolation, and he was separated from his wife.  The veteran 
had difficulty controlling his anger and was potentially 
explosive if exposed to a stressful situation.  The severity 
of his symptoms would interfere with his ability to obtain 
and maintain gainful employment.  

The veteran was afforded a VA examination in June 2007.  The 
claims folder was reviewed, and the veteran was noted to be 
receiving treatment for PTSD, depression, and anxiety.  There 
was no history of suicidal behavior, but he did have a 
history of hallucinations.  The veteran reported nightmares, 
flashbacks, hypervigilance and easy startle response, 
depression with diminished interests, poor energy, poor 
concentration, poor sleep, panic attacks, irritability, 
yelling, and temper.  The examiner described the symptoms as 
fairly severe.  The symptoms were constant without remission.  
The veteran had stopped working due to a back problem and 
lack of interest.  He was divorced and had a poor 
relationship with his children. 

On mental status examination, the veteran was cooperative.  
His mood was depressed and his affect was blunted.  There 
were no perceptual problems, and his thought process and 
content were normal.  Insight, judgment, and impulse control 
were fair, and the veteran did not have suicidal or homicidal 
ideations.  The examiner summarized that the veteran was 
unable to work and isolative.  The diagnosis was PTSD.  His 
GAF was 35.  His symptoms were described as fairly severe.  
The examiner added that the veteran was unable to work due to 
lack of motivation and inability to get along with coworkers.  

The Board finds that the symptoms of the veteran's service 
connected disability more nearly approximate those required 
for a 100 percent evaluation.  

The Board notes that the diagnosis of the veteran's 
disability has been changed to PTSD.  The examiners have 
found that this is attributable to his experiences in 
service, including the injury that resulted in his service 
connected burn scars.  Although PTSD is listed under a 
different rating code, it is evaluated under the same General 
Rating Formula for Mental Disorders used to evaluate anxiety 
disorders and conversion disorders.  See 38 C.F.R. § 4.130, 
Codes 9400, 9411, 9424.

The veteran's symptoms include nightmares and sleep problems, 
increased startle response, inability to concentrate, 
irritability and anger with the potential for explosiveness, 
depression with diminished interests, flashbacks, and visual 
hallucinations.  VA examiners have stated that the veteran 
has been unemployable since at least January 2005, although 
the January 2005 report from the Hackensack VA clinic states 
that it is a reconstruction of the veteran's initial 1998 
treatment, suggesting that the veteran has been unemployable 
since that time.  The medical records show that the veteran's 
relationship with his family has deteriorated over the years 
to the point where he is now divorced and living alone with 
little contact with his children.  These opinions regarding 
unemployability indicate that the veteran has had total 
occupational impairment for many years, and that he also has 
total social impairment.  

The veteran's GAF scores have also been relatively consistent 
and trending downward, and indicate that the veteran has 
total occupational and social impairment.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  Ibid.  

The January 2005 reconstruction of the veteran's initial 1998 
assessment states that the veteran's GAF was 41.  Other GAF 
scores were 55 in March 2000, 41 in March 2003, 50 in March 
2003, 41 in March 2005, 41 in February 2007, and 35 in June 
2007.  The Board notes that all but one of these scores have 
been within the range of functioning for those who are unable 
to keep a job and who have no friends.  The most recent score 
is consistent with patients who are unable to work and 
neglect family and friends.  These scores reflect the total 
social and occupational impairment required for a 100 percent 
evaluation.  


ORDER

Entitlement to a 100 percent evaluation for anxiety disorder 
with conversion disorder after March 30, 2000 is granted. 




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


